department of the treasury2 internal_revenue_service washington d c a l 0g date jul contact person identification_number telephone number bi employer_identification_number legend a dear sir or madam we have considered your ruling_request regarding the federal_income_tax consequences of establishing an employee benefit fund that provides grants and or loans to your employees and or their families and those of your affiliates in times of financial hardship facts you are a non-profit non-stock corporation exempt as an organization described in sec_501 of the internal_revenue_code and classified as a hospital under sec_509 and sec_170 you operate an acute care inpatient hospital you are part of an affiliated_group of tax-exempt health care providers the purpose of you and your affiliates is to provide health care services to area residents collectively you and your affiliates employ over big_number people the employees of you and your affiliates include physicians nurses administrative personnel maintenance staff and a medical support staff your employees have approached you and suggested establishing a fund from which grants might be made to assist health system employees in meeting emergencies and financial hardships in response you have established a fund a fund to provide emergency assistance to financially needy persons who suffer economic hardship due to accident loss or disaster persons eligible for assistance include all health system employees both full and part-time retirees and volunteers of you and your affiliates and the family members of the foregoing persons collectively the eligible persons the fund will be supported by contributions from eligible persons as well as from the general_public you and your affiliates are prohibited from making contributions to the fund a fifteen-member committee governs the fund all of the committee members are employees of you or one of your affiliates members of the committee are appointed by your corporate director of human resources committee members are selected from different vocations and endeavors within the health system when an eligible_person is in an emergency situation and is in need of financial assistance he or she can apply to the committee for help the committee will review all applications for assistance from the fund the applications will not contain information identifying the applicant the operations of the committee the procedures used in determining assistance and the form of the grant application are set forth in the a articles of formation and governance fund articles the fund's grants will be based on need and the specific hardship or disaster the applicant claims each application must state the total income of applicant's household and be accompanied by proof of the claim such as a photograph or sworn affidavit of a third party or such other helpful information as the committee may request applicants may apply for grants as many times as necessary awards to a single applicant may not exceed five thousand dollars in any grant or ten thousand dollars in the aggregate over the course of a single fund year the duties and responsibilities of the committee include a to authorize distributions from the fund b to be the ultimate authority responsible for the grants provided by the fund c to ensure that all grant applicants with the same financial hardship are receiving the same level of grants from the fund d to follow the comprehensive review program for applications for grants from the fund e to participate actively in the application process of the fund and f to ensure that the fund and grants made from the fund comply with all applicable federal and state laws and regulations the corporate director of human resources shall cause records to be kept of each grant recipient and grant applicant such records shall include the name and address of each recipient the amount distributed to each the purpose for which the aid is given and the relationship if any between the recipient and the committee member or members officers or trustees no grant may be guaranteed to any person nor can any contribution to the fund be earmarked for a specific individual no person who contributes to the fund is guaranteed to receive a grant from the fund any interest that accrues on the fund's contributions will be added to the fund no member of your board_of trustees or member of management or of your affiliates will have any control or influence over grants from the fund or the operation of the committee in the event a committee member is able to discern the true identity of a grant applicant after redaction of the application the committee member shall not reveal such knowledge to the other members of the committee and shall immediately recuse himself or herself from participating in the review of the application of the discerned applicant the committee must follow a conflicts of interest policy set forth in the fund articles when contemplating making a grant to a committee member or an immediate_family member of a committee member of the fund this conflict of interest policy set forth in the fund articles supplements any state laws governing conflicts of interest applicable to nonprofit and charitable corporations you have requested the following rulings the creation and operation of the fund will not jeopardize your status as an organization described in sec_501 of the code contributions to the fund by your employees and employees of your affiliates will be deductible as charitable_contributions under sec_170 of the code applicable law exemption issues sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations defines private shareholders or individuals within the meaning of sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages in activities which accomplish one or more of such exempt purposes specified in sec_901 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable includes relief of the poor and distress or of the underprivileged sec_1_170a-4a of the regulations defines a needy person as being a person who lacks the necessities of life involving physical mental or emotional well being as a result of poverty or temporary distress examples of needy persons include a person who is financially impoverished as a result of low income and lack of financial resources a person who temporarily lacks food or shelter and the means to provide for it a person who is the victim of a natural disaster such as fire or flood a person who is the victim of a civil disaster such as civil disturbance a person who is temporarily not self sufficient as a result of a sudden and severe personal or family crisis such as a person who is the victim of a crime of violence or who has been physically abused revrul_56_304 1956_2_cb_306 provides for record-keeping requirements when charitable organizations make distributions to individuals it states that adequate_records and case histories should be maintained to show the name and address of each recipient the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service deductibility of contributions under sec_170 b and c of the code an individual taxpayer is entitled to a deduction for charitable_contributions or gifts to or for_the_use_of qualified charitable organizations payment of which is made during the taxable_year the term charitable_contribution is defined in sec_170 of the code to include a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious -s- charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office a contribution or gift by a corporation to a_trust chest fund or foundation shall be deductible by reason of sec_170 only if it is used within the united_states or any of its possessions exclusively for purposes specified in sec_170 analysis exemption issues and sec_501 of the code the operation of the fund will be the making of grants to eligible persons based upon need the making of a grant follows submission of an application by an eligible_person to a committee of employees grants from the fund are awarded to eligible persons based on predetermined standard criteria the process for the selection of beneficiaries is undertaken on an objective and nondiscriminatory basis designed to provide relief to persons who are needy and distressed no beneficiary is entitled to such relief as a matter of entitlement thus the fund is not operated in a manner that benefits the private interests of any designated individuals the fund articles require the committee to review information submitted by an eligible_person before making a grant and to keep records and minutes of its proceedings which will include data such as case histories and the purpose for which aid is given the committee is also required to keep this information following the application period to use as a tool in determining whether the fund is achieving its purpose thus sufficient records are maintained to substantiate the operations and decisions of the committee all eligible persons are capable of applying for a grant from the fund the class of eligible beneficiaries is sufficiently large and open-ended so that it constitutes a charitable_class the fund derives its support exclusively from voluntary_employee_contributions and contributions from the general_public you and your affiliates do not make contributions to the fund thus the fund is distinguished from a program designed to offer a type of employee welfare_benefit to employees no part of the fund is used for funding your obligation to pay salaries to employees eo accordingly we rule that the establishment and administration of the fund as described in this ruling is consistent with and will not adversely affect your status as an organization described in sec_501 of the code deductibility of contributions and sec_170 of the code a contribution for purposes of sec_170 of the code is a voluntary transfer of money or property that is made with no expectation of procuring a financial benefit commensurate with the amount of transfer see h_r rep no cong sess a44 s rep no cong sess a class of beneficiaries designated by the donor or by the donee's charter may be challenged where the class of prospective beneficiaries is so limited in size that the donee organization is considered to benefit specified individuals such contributions must be examined in light of the totality of the surrounding facts and circumstances to determine if the class of beneficiaries is too narrow to qualify the contributions for a deduction under sec_170 of the code see revrul_62_1 1962_2_cb_10 revrul_79_81 1979_1_cb_107 43_tc_1 acg 1965_2_cb_13 an example of too small a class can be seen in 203_fsupp_126 e d s c in that case a corporation was denied a deduction for amounts given to a foundation established to provide educational opportunities for employees and their children where the foundation's educational benefits inured to only four children of the corporation's employees and where percent of the foundation's income was paid to the son of the corporation's president and foundation trustee generally questions about sec_170 deductibility arise when a corporation contributes to a foundation and the corporation's employees make up the beneficiary class in revrul_56_138 1956_1_cb_202 for example deductions were denied for contributions to a_trust created by an employer principally to pay employee pensions but which were also used to provide additional benefits to employee or their beneficiaries on the basis of need see also t j moss 18_tc_188 nonacq 1952_2_cb_5 in the present case although you set up the fund your and your affiliates’ employees as well as the general_public will make contributions to the fund and thus questions do not arise whether the employer will substantially benefit from the contributions neither you nor your affiliates will contribute to the fund awards of the fund are payable only after a determination of need in the discretion of a 15-member committee awards to a single applicant may not exceed dollar_figure in any one grant or dollar_figure in the aggregate over the course of a single fund fiscal_year contributions may not be earmarked and there is no guarantee that funds will be available for past t- 2vuvuz43059 contributors should they have a need arise and apply to the fund for assistance thus contributions cannot be made to the fund with the expectation of procuring a financial benefit the fund derives its income from voluntary contributions and no part of its income inures to the benefit of any individual the class of potential beneficiaries consists of several thousand employees and retired employees and their families of five employers as well as volunteers such a class of potential beneficiaries is not so limited in size that the donee organization is considered to benefit specified individuals accordingly we conclude that contributions to the fund by your employees and employees of your affiliates are deductible by the donors under sec_170 of the code as charitable_contributions to a sec_504 c entity conclusions accordingly we rule as follows the creation and operation of the fund as adopted will not jeopardize your status as an organization described in sec_501 of the code the contributions made to the fund by your employees and the employees of your affiliates are deductible by the donors as a contribution described in sec_170 of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling is further based on the understanding that no grants will be made which will result in the provision of excessive_compensation to employees and that adequate_records will be kept pursuant to revrul_56_304 supra this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we have sent a copy of this letter to of attorney your representative as indicated in your power sincerely signed marvin riedlander marvin friedlander manager exempt_organizations technical group
